Citation Nr: 1037863	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.

2.  Entitlement to service connection for type 2 diabetes 
mellitus to include as secondary to exogenous obesity or as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims for 
service connection for obesity and diabetes mellitus.  The 
Veteran disagreed and perfected an appeal.  

The Board notes that the Veteran claimed service connection for 
"extreme obesity" in 1977.  By a rating decision dated April 1978 
the RO denied service connection for an endocrine condition as 
not found on examination.  Reading the rating action narrowly, 
the Board finds that the RO did not make an adjudicative 
determination whether the Veteran was entitled to service 
connection for extreme obesity.  The RO notified the Veteran in 
1978 that service connection was denied for a "gland condition" 
as not shown by evidence of record; nothing was said in the 
letter of notification about exogenous obesity.  

In a statement dated in June 1993 the Veteran filed a claim for 
service connection for obesity and diabetes mellitus, asserting 
the latter was due to his obesity.  The Veteran said that a 
physician had told him, presumably at a VA facility in the 1970s, 
that his rapid weight gain was probably due to a "pituitary gland 
problem".  The Veteran repeated his claim for service connection 
in a statement dated in September 1993.  

In March 1994, following a rating action in February, the RO 
informed the Veteran that its letter of April 27, 1978 had 
informed him of the denial for service connection for "exogenous 
obesity/endocrine disease", that he did not appeal the decision, 
and that now he needed new and material evidence to reopen his 
claim.  However, the Board is unable to find a copy of the cited 
letter dated April 27, 1978, in the claims folder.  In the rating 
action of February 1994 the RO denied service connection for 
diabetes mellitus on direct and presumptive bases.

By correspondence dated August 1996, the Veteran again filed a 
claim for service connection for obesity as "a primary condition" 
and diabetes mellitus as secondary to obesity.  By a rating 
decision dated March 1997, the RO held that new and material 
evidence had not been submitted regarding claims of service 
connection for obesity and diabetes.  The RO said in the rating 
action that service connection had been denied for exogenous 
obesity in April 1978, and that an endocrine abnormality was not 
shown in service or on the first post service VA examination.  
The RO then said that obesity was not a disability for which 
compensation may be established, that it (obesity) is considered 
a clinical finding, and that medical examination had ruled out an 
underlying disability.  A copy of the rating decision was mailed 
to the Veteran.  The Board finds that the claim of service 
connection for obesity, exogenous or morbid, was never considered 
by the RO on it own merits as a primary disorder until the 
Veteran's claim in 1996.  Therefore, the issue is entitlement to 
service connection for exogenous obesity.  Further in a statement 
received by VA in September 2009, the Veteran claimed that is 
diabetes mellitus is due to exposure to Agent Orange while he was 
stationed off the waters of Vietnam.  To date, the Veteran has 
not been furnished with the regulations governing Agent Orange 
related claims.  Several Court and United States Court of Appeals 
for the Federal Circuit (Federal Circuit) decisions address this 
type of situation, where an alternate, unadjudicated theory of 
service connection is presented to the Board during the pendency 
of an appeal.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), 
which concerned both direct and presumptive service connection, 
the Court noted that although there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see also 
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 
F.3d 1346 (Fed. Cir. 2005).  Thus the issues before the Board are 
properly noted on the first page of this decision.  

In decisions dated January 2000 and August 2003, the Board 
remanded the claims for further evidentiary development.  In a 
January 2005 decision, the Board denied the Veteran's claims.  
The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  The Court remanded the claims to the 
Board in a July 2006 Order.  The Board was instructed on remand 
to consider whether obesity is considered a disability for 
compensation purposes and provide an adequate statement of 
reasons and bases of the determination. 

In a July 2007 decision, the Board remanded the claims for 
further procedural and evidentiary development.  In August 2009, 
the Board again remanded the claims for development.  The case 
has been returned to the Board and is ready for further review.  
The Board is satisfied that there was substantial compliance with 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for type 2 
diabetes mellitus to include as secondary to exogenous obesity or 
as due to exposure to Agent Orange in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a September 2007 statement the Veteran stated that he was 
unemployable.  Thus the issue of entitlement to a total 
disability rating based on unemployability has reasonably been 
raised by the record and is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The evidence is against a finding that obesity is the result 
of a disease or injury in service, nor was it caused or 
aggravated by a service-connected disability. 

2.  Obesity is not a disorder subject to service connection and 
the evidence does not show that obesity is a manifestation of a 
separately diagnosed disability.  




CONCLUSION OF LAW

Exogenous obesity was not incurred in or aggravated by active 
military service, nor is it due to or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  The Veteran was sent a proper VCAA notice letter in March 
2004, and again in July 2007.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to the 
RO.  Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the service connection claim was readjudicated, and 
supplemental statements of the case were subsequently issued.  
Consequently, the Board finds that the duty to notify has been 
satisfied.  

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records and 
records from the Social Security Administration (SSA).  Next, VA 
examinations with opinions were  obtained.  See 38 C.F.R. § 
3.159(c)(4) (2009).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  The examinations 
provided adequate basis for making a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).
.
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.   Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection for Exogenous Obesity

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition. 38 C.F.R. § 3.310 
(2009).  In addition, secondary service connection may be 
established when there is aggravation of a Veteran's non-service 
connected condition that is proximately due to or the result of a 
service-connected condition.  Establishing service connection on 
a secondary basis requires evidence sufficient to show: (1) that 
a current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Obesity is defined as an increase in body weight beyond the 
limitation of skeletal and physical requirements, as the result 
of an excessive accumulation of fat in the body.  Exogenous 
obesity is defined as obesity due to overeating.  See, Dorland's 
Illustrated Medical Dictionary, 30th ed.

The Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  


The Evidence

The Veteran's service medical records show that he weighed 232 
pounds upon entry into service in March 1972.  During service he 
was documented as weighing over 300 pounds with various weight 
fluctuations and was diagnosed with exogenous obesity.  His 
weight was as high as 390 lbs. in service.  The Veteran's weight 
fluctuated during service and he was diagnosed with exogenous 
obesity and placed on a number of diets.  At discharge in 
December 1974, he weighed 334 pounds. The examiner noted that the 
Veteran was obese, that he had been completely evaluated for 
endocrine disturbance and that he had no problem.

On VA examination in November 1977, the Veteran had an estimated 
weight of 380 pounds. The examiner diagnosed, exogenous obesity. 
The Veteran was referred for an endocrine evaluation that same 
month, and he did not report for the examination.

The Veteran was examined by VA in March 1978, and was noted to 
weigh 390, pounds per his statement. The Veteran told the 
examiner that at service discharge, he weighed 190 pounds, and 
that in 10 months he went from 190 pounds to 340 pounds. He 
reported that he currently weighed 390 pounds. Laboratory tests 
were performed, and the examiner found, exogenous obesity, 
endocrine dysfunction not found.

Subsequent VA outpatient treatment records and examination 
reports show diagnoses of morbid obesity into the 2000's.  In 
December 1982 the Veteran had been able to get his weight down to 
230 lbs.  In August 1984 his weight was noted as 252 lbs.  

At a hearing before a hearing officer at the RO in September 
1993, the Veteran reported that he began having weight problems 
in service. He stated that he was discharged due to his weight.  
He noted that he is a conservative eater and had no explanation 
for his weight gain except that it was glandular.  A complete 
transcript is of record.

Current VA and private medical records show continuing diagnoses 
of obesity.  The Veteran was examined by VA in May 2000.  The 
examiner noted that the Veteran's service treatment records and 
the claims files were reviewed by the examiner.  The Veteran 
reported being over 350 pounds since his military service.  The 
examiner stated that per review of the Veteran's service records 
and his VA medical records, there has never been an endocrine 
condition which would have resulted in his obesity.  It was noted 
that he was diagnosed in service with exogenous obesity, and that 
on evaluation in November 1974, prior to discharge, there were no 
endocrine abnormalities.  The examiner pointed out that in July 
1974, the Veteran was sent to a doctor to see if he should be a 
mess cook, and that there was a quote from the Veteran that "  I 
am trying to lose weight, but if they put me around that food, 
it's all over".  Examination showed him to be 397 pounds.  The 
diagnosis was, obesity.  The examiner stated that the Veteran has 
morbid obesity which means he has excessive weight which is 
contributing to his overall poor health and prognosis.  It was 
noted that his obesity is diagnosed as exogenous and has been 
since 1974.  It was explained that this means there is no known 
internal organic cause for his obesity.  It was stated that he 
has no known endocrine condition that has caused his obesity.  In 
December 2004, the Veteran weighed 330 pounds and it was noted 
that he had lost 30 pounds.  He stated that his anxiety and panic 
problems had increased.  

VA examination report of August 2006 reports that the Veteran 
weighed over 350 which was the limit of the scales at that 
examination.  It was noted that he weighed 374.8 pounds in March 
2006 and that in August 2003 he weighed 345.6 pounds. 

In an August 2008 VA medical opinion, a VA physician stated that 
he had reviewed the claims file and medical records.  The 
examiner stated that the Veteran's weight gain of almost 200 
pounds apparently occurred while in service and that the reason 
for this is not known.  He stated that the Veteran had been 
evaluated in the 1970's for secondary causes of his obesity and 
none were found.  It was also noted that his weight has been 
between 340-380 pounds over the last 30 years.  He went on to 
state that the cause of the obesity is unknown and that he did 
not see anything to suggest that the military service contributed 
to his problem of obesity.  He stated that obesity is a chronic 
disease resulting from a complex interaction between genetic, 
environmental and behavioral factors.  He reported that the 
records do not show any evidence of any clearly identifiable 
genetic or environmental factors that could be related to the 
Veteran's military service.  

The Veteran underwent a VA psychiatric examination in January 
2010.  The claims file was reviewed.  His medical and military 
histories were documented.  The Veteran reported that he was 
released from service due to his weight.  He stated that he has 
dealt with stress and anxiety over the years due to health 
problems and that his appetite increases when he is stressed.  He 
also stated that he has been able to lose weight but that when 
his insulin was changed, he gained more weight.  The Veteran 
underwent a psychiatric examination.  He was diagnosed with 
depressive disorder, not otherwise specified.  The examiner 
stated that the Veteran's depression symptoms appear to be long 
standing, but with minimal impairment in functioning.  It was 
noted that speculation as to the etiology of the symptoms 
includes the Veteran's feelings that he was mistreated by the 
military and not given a chance to pursue a military career.  The 
examiner stated that in addition, it appears that the 
restrictions caused by his weight have lowered his quality of 
life and have contributed towards his depressed mood.  He went on 
to state that it is unlikely that a psychiatric disorder caused 
the Veteran's propensity to exogenous obesity.  He indicated that 
the Veteran has a history of poor coping skills, which the 
Veteran noted as the reason why he turns to food in times of 
stress.  The examiner said that despite this, his symptoms do not 
meet criteria for an eating disorder at this time.  

The Veteran was examined by VA in December 2009.  The claims file 
was reviewed.  A medical history was documented.  His weight was 
noted as 419 pounds.  The Veteran was examined.  No thyroid 
disease was found.  The examiner stated that the diagnosis of 
exogenous obesity is accurate but the etiology is likely 
multifactoral not to exclude depression. 

Discussion

Is Obesity a Disability for VA Compensation Purposes

The Board has been instructed by the Court to make a 
determination as to whether obesity is considered a disability 
for compensation purposes.  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  For the purposes of 38 C.F.R. §§ 
1110 and 1131, the Court has adopted the statutory definition in 
38 U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993).  Congenital or developmental 
defects may not be service connected because they are not 
considered injuries or disease under VA law and regulations.  38 
C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  They may, however, be 
granted service connection where a superimposed injury or disease 
occurs during, or as a result of, active service. VAOPGCPREC 82-
90 (July 18, 1990).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that deference should be given to VA's 
interpretations of its own regulations.  VA has traditionally 
interpreted the above-cited regulations to preclude the granting 
of service connection for obesity that cannot be attributed to an 
underlying disease or injury.  Obesity or being overweight, a 
particularity of body type, alone, is not considered a disability 
for which service connection may be granted.  See generally 38 
C.F.R. Part 4 (VA Schedule for Rating Disabilities) (2009) (does 
not contemplate a separate disability rating for obesity).  
Rather, applicable VA regulations use the term "disability" to 
refer to the average impairment in earning capacity resulting 
from diseases or injuries encountered as a result of or incident 
to military service.  Allen v. Brown, 7 Vet.  App. 439, 448 
(1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. 
§ 4.1 (2009).  The question is whether the current obesity is a 
disability-i.e. a disease or injury causing impairment in earning 
capacity.  In this case, there is no such evidence.  The Veteran 
has not asserted that obesity causes impairment of earning 
capacity; instead he asserts that his obesity has caused other 
disabilities to manifest.  

The Board finds that obesity, in and of itself, is not a disease 
or disability subject to service connection.  Instead, VA treats 
obesity as a sign or symptom of disease or disability, and 
considers it in assigning rating evaluations where appropriate.  
Weight gain is considered in evaluating diseases such as 
Cushing's syndrome or various thyroid disorders.  In these 
instances, it is not obesity which is service connected, it is 
the underlying disease.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service connected.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Weight gain 
or obesity is generally considered to be a clinical finding that 
is not a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service and 
the disability . . ."). There must be competent medical evidence 
of a current disability to support service connection, and 
particularities of body type, such as being overweight or 
underweight, do not of themselves constitute disease or 
disability. 

The Board notes that the Veteran has gained weight since he left 
the service and had weight problems during service.  However, the 
medical evidence does not confirm that the Veteran's weight gain 
or his current obesity constitutes or is a manifestation of a 
chronic disability.  First, he has not been shown to have any 
endocrine disorder which would be manifested by a weight gain 
during or after service.  His weight gain has not been related by 
medical evidence to any medical cause.  The Board has no basis on 
which to consider that Veteran's obesity as more than a medical 
finding or symptom.  It is understood that symptoms alone, 
without a finding of an underlying disorder, cannot be service 
connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).

There is also no other evidence that the claimed obesity is a 
disability.   It has been pointed out that examiners have 
referred to the Veteran's obesity as a chronic disorder and thus 
continuity of symptoms has been shown.  However, the use of terms 
such as "chronic" by a medical professional is not determinative 
on the issue, given that such terms are not defined by the 
regulatory language and must be applied by the Board in a manner 
which is "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  The 
Board is of the opinion that the use of the term "chronic" in 
describing the Veteran's obesity merely pointed to the long-
standing nature of his condition and does not support a finding 
that the obesity is a disability.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1498, 1962 30th ed. 2003 which defines chronic 
as persisting over a long period of time).  Further while the 
Veteran was obese in service and continues to be, as obesity is 
not a disorder, but a symptom, granting service connection based 
on chronicity is not warranted.  

It is undisputed that there is a current finding of obesity, and 
that significant weight was first noted in service.  However 
service connection must be denied on a direct basis as obesity is 
not a disorder for which compensation may be paid.  Neither is 
there anything in the record to show that obesity is a 
developmental disorder and even if it were, developmental defects 
may not be service connected because they are not considered 
injuries or disease under VA law and regulations.  38 C.F.R. §§ 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Neither has a superimposed 
injury or disease occurred s during, or as a result of, active 
service.   

Is Obesity a Symptom of an Underlying Disorder

The Veteran alleges that his obesity is secondary to a nervous 
condition.  As discussed above, service connection may also be 
granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disability. In this case, however, the Veteran is not entitled to 
service connection for obesity on a secondary basis because he is 
not service-connected for a nervous condition.  

None of the records or examination reports contain any medical 
evidence or opinion definitively supporting a finding that the 
Veteran's obesity is the result of any underlying disability.  He 
has argued that his obesity is due to depression which began in 
service and which caused him to over eat.  However the Veteran is 
not service-connected for depression or any psychiatric disorder, 
and none is shown during service or until many years thereafter.  
Additionally while a VA examiner has stated that the Veteran does 
turn to food in times of stress, he also stated that the Veteran 
does not have an eating disorder.  Another VA examiner noted the 
cause of the Veteran's obesity was multifactoral and while 
depression was not excluded, it was not determined with medical 
certainty to be the cause of the Veteran's obesity, and even if 
it were, there is nothing in the record to show that depression 
is related to the Veteran's service.  No psychiatric disorder was 
noted during service or until many years thereafter.  And no 
competent evidence shows that the currently disagnosed depression 
is related to the Veteran's service.  Thus, the Board concludes 
that service connection for obesity is not warranted on a 
secondary basis.

The only suggestion that the obesity is a disability subject to 
service-connection on any basis comes from the Veteran himself, 
who argues that obesity is a disability and that it should be 
service-connected because a nonservice-connected disability of 
depression causes him to overeat.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contentions that exogenous 
obesity is related to service, to include as secondary depression 
he experienced in service.  The Veteran's statements have been 
considered.  However, the weight and credibility of the evidence, 
which are factual determinations going to the probative value of 
the evidence must be determined.   Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, it 
does not affect competency to testify").  The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a Veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  As an initial matter, 
the Board finds that the Veteran is not a credible historian.  In 
this regard, the VA treatment reports contain a number of 
findings which show that the Veteran has not been truthful in 
reporting his symptoms.  For example, in March 1978, the Veteran 
told a VA examiner that he weighed 190 pounds at service 
discharge and the record shows that he weighed 334 pounds when 
discharged from service.  At his hearing at the RO he stated that 
he was a conservative eater and had no explanation for his weight 
gain; however the record shows that in July 1974, the Veteran 
stated that if he was assigned to the mess hall around food, it 
would be all over.  He also reported in May 2000 that he had been 
over 350 since service, but the record shows that he was 230 
pounds in 1982 and 252 pounds in 1984.  He has also reported that 
his weight gain was due to a change in his medication for 
diabetes.  This Veteran demonstrates many inconsistencies in his 
history and physical examinations. 

Furthermore, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a diagnosis of 
any disability, or to state whether such condition were caused or 
aggravated by service, or a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, however, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a Veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible);  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records and his post-
service medical records have been discussed, there is no 
competent evidence of a disability of obesity, and there is no 
competent evidence of a nexus between any of the condition and 
the Veteran's service, or a serviced-connected disability.  Given 
the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions.   

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for exogenous obesity is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran has included in his claim for diabetes mellitus that 
the disorder is due to exposure to Agent Orange while he was 
stationed off the waters of Vietnam.  The Veteran has not 
received VCAA notice regarding this theory of entitlement and the 
RO has not included consideration of this in its adjudication of 
the Veteran's claim.  
Therefore, notification and adjudication under the regulations 
concerning Agent Orange related disorders, as well as any ensuing 
development deemed necessary, should be accomplished prior to a 
Board adjudication of this claim.  As noted above, alternate 
theories of service connection are encompassed within a single 
claim.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 
notify the Veteran of what information and 
evidence are needed to substantiate his claim 
of entitlement to service connection for 
diabetes mellitus on the basis of exposure to 
Agent Orange.  The Veteran must be notified 
of what portion of that evidence VA will 
secure, and what portion he must submit.  If 
requested, VA will assist him in obtaining 
records of treatment from private medical 
professionals, or other evidence, provided 
that he provides sufficient, identifying 
information and written authorization.  

2.  Then, adjudicate issue of service 
connection for diabetes mellitus m due to 
exposure to Agent Orange after undertaking 
any additional development deemed necessary.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should be 
returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


